Citation Nr: 1133126	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-03 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disorder to include as secondary to service-connected left knee chondromalacia patella.  

3.  Entitlement to service connection for a low back disorder to include as secondary to service-connected left knee chondromalacia patella.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issues of entitlement to service connection for a right knee disorder and a low back disorder to include as secondary to service-connected left knee chondromalacia patella are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is attributable to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim of service connection for PTSD is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The following provisions apply to claims for service connection of posttraumatic stress disorder diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether the testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran was not in combat service, nor does he assert such.  Here, the Board must pay particular attention to the requirements of 38 C.F.R. § 3.304(f)(5), which, as addressed above, provide that VA must consider other substitute forms of evidence and information, beyond that contained in the Veteran's service records, as possible evidence in support of the occurrence of a claimed in-service stressor related to personal assault.  Claims involving personal assaults fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  See, e.g., Patton v. West, 12 Vet. App. at 281.

The Veteran contends that during service, he met a superior office, Sergeant J.G., who took an interest in him.  He traveled with this person to Dallas, Texas; they went to a strip club and became intoxicated; and he awakened naked next to him the next morning.  He thought that there had not been sexual contact, but recently, he realized that there was an assault.  It was the 100th anniversary of his grade school.  This event triggered memories of childhood sexual trauma he suffered as an 8 year old, which in turn brought back the service memories.  He states that he was sexually assaulted by the Sergeant.  VA records reflect that he has been diagnosed as having PTSD both as being due to his assault as a child and also as an adult.  See, for example, VA mental health records dated March 2, 2004; December 26, 2006, and October 22, 2008.  

The Board observes that the Veteran's service treatment records show no specific indication of treatment for the residuals of a personal assault.  In April 1973, the Veteran was given an Article 15 for derelict performance of his duties.  Also, in June 1973, the Veteran reported being anxious and nervous because he was receiving life threatening phone calls from an anonymous caller.  Thus, there is evidence tending to substantiate that the Veteran had negative behavioral changes and the initial manifestations of psychiatric symptoms after the purported assault.  

In sum, there is no inservice specific evidence which corroborates the Veteran's allegations regarding the claimed attack.  However, there is evidence of negative behavior and the report made by the Veteran of disturbing phone calls.  As noted, inservice evidence is not required and other corroborating evidence may be considered.  In this case, there is other evidence which weighs in favor of and against the Veteran's claim.  This evidence consists of the aforementioned records and VA examiners who have attributed PTSD to, at least in part, the purported stressor and apparently found that stressors sufficient to result in the diagnosis of PTSD.  All of the medical examiners are competent to make those complex assessments.  See generally Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence against the claim consists of some inconsistencies in the Veteran's statements regarding whether the attack was of a sexual nature; otherwise, there is only an absence of evidence, rather than negative evidence.  See generally Dulin v. Mansfield, 250 Fed. App. 338 (Fed. Cir. 2007).  The Veteran has since been diagnosed as having dementia, so the Board does not believe that there will be meaningful clarification in that regard.  

In affording the Veteran the benefit-of-the-doubt, as required by VA law and regulations, there is evidence that tends to corroborate the existence of the claimed inservice stressor.  Specifically, while the inservice assault, sexual or otherwise, described by the Veteran is not specifically corroborated, there is generally supporting evidence that the Veteran's behavior was negative and he thereafter experienced anxiety and nervousness and there are competent diagnoses which accepted that the assault occurred.  The Board is also persuaded by the examiners' conclusions that the Veteran was credible in his report of the assault.  Also, significantly, the Veteran credibly reported his childhood assault, even though that was not to the benefit of his claim.  This tends to show that he was honest and credible with his treating examiners.  Therefore, there is credible and persuasive evidence which places the evidence for and against the claim in equipoise.  

Accordingly, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule and service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  To be adequate, a medical opinion must do more than state a conclusion that the etiology of a medical condition, for example, is unknown or unknowable, the conclusion must be supported with sufficient rationale and explanation.  Stefl, 21 Vet. App. At 124.  Further, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

In this case, the Veteran was afforded a VA examination in May 2009 to determine, in pertinent part, if the claimed right knee and low back disorder are etiologically related to the Veteran's service-connected left knee chondromalacia patella.  

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.   38 C.F.R. § 3.310(a).   With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

The VA examiner did not provide an opinion as to the matter of aggravation.  As such, a medical addendum opinion must be obtained from the VA examiner who conducted the May 2009 VA examination or, if unavailable, from another VA examiner.  

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain a medical addendum opinion from the VA examiner who conducted the May 2009 VA examination or, if unavailable, from another VA examiner.  The examiner should review the claims folder.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right knee and low back disability is permanently aggravated by the Veteran's service-connected left knee disability.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's right knee and low back disabilities found to be present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left knee disability based on medical considerations.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

3.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


